Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 19, 2022

                                           No. 04-22-00226-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        On April 13, 2022 the trial court held a hearing wherein the trial court ordered “Ms.
Gallegos is to report to the 45th District Court Jury room on April 14th, 2022 by 09:00AM with
any equipment and additional staff needed to assist in the search and placement for M.T.M.S. If
placement is not found Ms. Gallegos is to report on April 18th, 2022 at 09:00 to the 45th District
Court jury room to continue searching for placement.” On April 14, 2022 the trial court rendered
an Order for Writ of Capias and Setting Bond. On April 19, 2022, the Department of Family and
Protective Services filed a Writ of Habeas Corpus complaining of restraint of liberty placed on
Sofia Gallegos by the trial court.

         This court believes a serious question concerning the relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition in this court on or before April 25, 2022. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

       After reviewing the Writ of Habeas Corpus, we order temporary emergency relief as
follows:
               Any order by the trial court rendered at the April 13, 2022 hearing
       requiring any Department employee to report to any location designated by the
       trial court for the purpose of conducting their regular duties, including remaining
       at any location until placement for the child is secured, is STAYED pending the
       outcome of this habeas proceeding.




           1
            This proceeding arises out of Cause No. 2021-PA-00518, styled In The Interest of M.T.M.S., A Child,
pending in the 131st Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the
order at issue in this proceeding.
        The trial court’s order of writ of capias and setting of bond rendered on
April 14, 2022, is STAYED pending the outcome of this pending further order of
this court.

       Any order by the trial court rendered at the April 13, 2022 hearing that
includes any punitive or coercive action to enforce such provisions, is STAYED
pending further order of this court.

       Any order by the trial court that includes any punitive or coercive action to
enforce the order of writ of capias and setting of bond rendered on April 14, 2022
is STAYED pending further order of this court.


It is so ORDERED on April 19, 2022.

                                                                PER CURIAM



ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court